Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 allowed.
             The following is an examiner’s statement of reasons for allowance: 
           Regarding independent claims 1, 6, the cited prior art of record fails to disclose or render obvious a method for polishing comprises a step of polishing or planarizing the substrate with the increased electronegativity from fluoropolymer at the polishing surface and in the fluoropolymer-containing debris particles stabilizing the cationic particle-containing slurry to decrease precipitation rate of the cationic particle-containing slurry, in combination with the rest of the steps/limitations of claims 1, 6
     The close cited prior arts of: Manens et al (US 7,709,382) discloses a method for polishing comprising: attaching a polymer-polymer composite polishing pad to a polishing device, the polymer-polymer composite polishing pad comprises surface 202 fabricated from polymeric materials such as fluoropolymer, PTFE, PTFA (col 5, lines 27-55), 
    Ronay (US 2005/0042976) discloses a method for polishing comprising: attaching a polishing layer having a polishing surface to a polishing pad for polishing the substrate, a polymeric matrix forming the polishing layer (page 3, para 0048, fig. 3), the polymer matrix having a tensile strength; and fluoropolymer particles embedded in the polymeric matrix (page 2, para 0023), polishing the substrate with the polishing pad (page 3, para 0033-0034)
 Ganapathiappan (US 2019/0224809) discloses a method for polishing comprising: attaching a polishing layer having a polishing surface to a polishing pad for polishing the substrate, a polymeric matrix forming the polishing layer, the polymer matrix having a tensile strength ( page 18, para 0147-0148); and polymer particles embedded in the polymeric matrix ( page 18, para 0147), applying cationic particle-containing slurry to the polishing pad (page 13, para 0110), conditioning the composite polishing pad (page 9, para 0089)
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713